Name: Council Regulation (EU) 2017/2467 of 21 December 2017 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  production;  trade;  EU finance;  industrial structures and policy;  agricultural activity
 Date Published: nan

 30.12.2017 EN Official Journal of the European Union L 351/7 COUNCIL REGULATION (EU) 2017/2467 of 21 December 2017 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union production of 67 products that are not listed in the Annex to Council Regulation (EU) No 1387/2013 (1) is not sufficient to cover the needs of the Union industry. It is therefore in the interest of the Union to suspend the autonomous Common Customs Tariff (CCT) duties on those products. (2) It is necessary to modify the conditions for the suspension of autonomous CCT duties for 49 products listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical product developments and economic trends on the market. Certain product classifications have been amended in order to allow industry to fully benefit from the suspensions in force. Moreover, the Annex to Regulation (EU) No 1387/2013 should be updated in order to align or clarify texts in some cases. The modified conditions relate to changes in the product description, classification, duty rates or end-use requirements. (3) The end dates for the mandatory review provided for in the Annex to Regulation (EU) No 1387/2013 should be revised for 188 suspensions. (4) It is no longer in the interest of the Union to maintain the suspension of autonomous CCT duties for 92 products listed in the Annex to Regulation (EU) No 1387/2013. Suspensions for those products should therefore be deleted from that Annex. (5) In the interests of clarity, the entries for the suspensions that are modified or newly introduced by this Regulation should be marked with an asterisk, whereas the asterisk should be removed from the entries for the suspensions that are not modified by this Regulation. (6) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (7) In order to avoid any interruption of the application of the autonomous suspension scheme and to comply with the guidelines set out in the Communication from the Commission concerning autonomous tariff suspensions and quotas (2), the changes provided for in this Regulation regarding the suspensions for the products concerned have to apply from 1 January 2018. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is amended as follows: (1) in the table, the rows for the products for which the CN and TARIC codes are set out in Annex I to this Regulation are deleted; (2) all asterisks in the table and endnote (*), containing the text A newly introduced measure or a measure with amended conditions., are deleted; (3) the rows for the products listed in Annex II to this Regulation are inserted into the table according to the order of the CN codes indicated in the first column of that table. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2017. For the Council The President M. MAASIKAS (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). (2) OJ C 363, 13.12.2011, p. 6. ANNEX I In the table set out in the Annex to Regulation (EU) No 1387/2013, the rows relating to suspensions for the products identified by the following CN and TARIC codes are deleted: CN code TARIC ex 1511 90 19 20 ex 1511 90 91 20 ex 1513 11 10 20 ex 1513 19 30 20 ex 1513 21 10 20 ex 1513 29 30 20 ex 2007 99 50 81 ex 2007 99 50 82 ex 2007 99 50 83 ex 2007 99 50 84 ex 2007 99 50 85 ex 2007 99 50 91 ex 2007 99 50 92 ex 2007 99 50 93 ex 2007 99 50 94 ex 2007 99 50 95 ex 2007 99 93 10 ex 2008 93 91 20 ex 2008 99 49 70 ex 2008 99 99 11 ex 2804 50 90 10 ex 2805 19 90 20 ex 2811 19 80 30 ex 2811 22 00 70 ex 2816 40 00 10 ex 2823 00 00 10 ex 2823 00 00 20 ex 2825 10 00 10 ex 2825 60 00 10 ex 2835 10 00 10 ex 2837 20 00 20 ex 2839 19 00 10 ex 2841 80 00 10 ex 2841 90 85 10 ex 2850 00 20 30 ex 2850 00 20 50 2903 39 31 ex 2903 39 35 10 ex 2903 89 80 50 ex 2904 99 00 40 ex 2905 19 00 70 ex 2905 19 00 80 ex 2905 39 95 20 ex 2905 39 95 40 ex 2906 29 00 30 ex 2907 29 00 55 ex 2908 99 00 40 ex 2909 60 00 40 ex 2912 29 00 50 ex 2912 49 00 20 ex 2914 19 90 20 ex 2914 19 90 30 ex 2914 19 90 40 ex 2914 39 00 30 ex 2914 39 00 70 ex 2914 39 00 80 ex 2914 50 00 45 ex 2914 50 00 60 ex 2914 50 00 70 ex 2914 79 00 20 ex 2915 60 19 10 ex 2915 90 70 30 ex 2915 90 70 75 ex 2916 12 00 70 ex 2916 13 00 10 ex 2916 39 90 55 ex 2916 39 90 75 ex 2916 39 90 85 ex 2917 19 10 20 ex 2917 39 95 70 ex 2918 29 00 35 ex 2918 30 00 50 ex 2918 99 90 15 ex 2920 29 00 50 ex 2920 29 00 60 ex 2920 90 10 60 ex 2920 90 70 40 ex 2920 90 70 50 2921 13 00 ex 2921 19 99 70 ex 2921 30 99 40 ex 2921 42 00 86 ex 2921 42 00 87 ex 2921 42 00 88 ex 2921 43 00 80 ex 2921 49 00 85 ex 2921 59 90 30 ex 2921 59 90 60 ex 2922 19 00 20 ex 2922 19 00 25 ex 2922 49 85 20 ex 2922 49 85 60 ex 2924 19 00 80 ex 2924 29 70 51 ex 2924 29 70 53 ex 2924 29 70 86 ex 2924 29 70 87 ex 2925 19 95 20 ex 2925 19 95 30 ex 2927 00 00 80 ex 2928 00 90 60 ex 2929 10 00 20 ex 2929 10 00 55 ex 2929 10 00 80 ex 2930 20 00 10 ex 2930 90 98 65 ex 2930 90 98 66 ex 2930 90 98 68 ex 2930 90 98 83 ex 2931 39 90 08 ex 2931 39 90 25 ex 2932 14 00 10 ex 2932 20 90 20 ex 2932 20 90 40 ex 2932 99 00 25 ex 2932 99 00 80 ex 2933 19 90 80 ex 2933 19 90 85 ex 2933 29 90 80 ex 2933 39 99 12 ex 2933 39 99 18 ex 2933 39 99 50 ex 2933 39 99 57 ex 2933 49 10 30 ex 2933 49 90 25 ex 2933 59 95 77 ex 2933 59 95 88 ex 2933 79 00 30 ex 2933 99 80 18 ex 2933 99 80 24 ex 2933 99 80 28 ex 2933 99 80 43 ex 2933 99 80 47 ex 2933 99 80 51 ex 2934 10 00 15 ex 2934 10 00 25 ex 2934 10 00 35 ex 2934 20 80 40 ex 2934 30 90 10 ex 2934 99 90 14 ex 2934 99 90 18 ex 2934 99 90 22 ex 2934 99 90 35 ex 2934 99 90 37 ex 2934 99 90 38 ex 2934 99 90 74 ex 2935 90 90 73 ex 2940 00 00 40 ex 3204 11 00 30 ex 3204 11 00 70 ex 3204 11 00 80 ex 3204 12 00 20 ex 3204 12 00 30 ex 3204 13 00 20 ex 3204 13 00 30 ex 3204 13 00 40 ex 3204 17 00 12 ex 3204 17 00 60 ex 3204 17 00 75 ex 3204 17 00 80 ex 3204 17 00 85 ex 3204 17 00 88 ex 3204 19 00 52 ex 3204 19 00 84 ex 3204 19 00 85 ex 3205 00 00 20 ex 3207 40 85 40 ex 3208 90 19 25 ex 3208 90 19 35 ex 3208 90 19 75 ex 3208 90 91 20 ex 3215 11 90 10 ex 3215 19 90 10 ex 3215 19 90 20 ex 3402 13 00 20 ex 3707 90 29 50 ex 3802 90 00 11 ex 3808 91 90 60 ex 3808 93 15 10 ex 3811 21 00 30 ex 3811 21 00 50 ex 3811 21 00 60 ex 3811 21 00 70 ex 3811 21 00 85 ex 3811 29 00 20 ex 3811 29 00 30 ex 3811 29 00 40 ex 3811 29 00 50 ex 3811 29 00 55 ex 3811 90 00 40 ex 3812 39 90 80 ex 3815 19 90 87 ex 3815 90 90 16 ex 3815 90 90 18 ex 3815 90 90 71 ex 3815 90 90 85 ex 3824 99 92 22 ex 3824 99 92 35 ex 3824 99 92 39 ex 3824 99 92 44 ex 3824 99 92 47 ex 3824 99 92 48 ex 3824 99 92 49 ex 3824 99 92 50 ex 3824 99 92 80 ex 3824 99 92 83 ex 3824 99 92 86 ex 3824 99 93 57 ex 3824 99 93 63 ex 3824 99 93 77 ex 3824 99 93 83 ex 3824 99 93 88 ex 3824 99 96 50 ex 3824 99 96 79 ex 3824 99 96 85 ex 3824 99 96 87 ex 3902 10 00 10 ex 3902 10 00 50 ex 3903 90 90 15 ex 3904 69 80 85 ex 3905 30 00 10 ex 3905 91 00 30 ex 3906 90 90 27 ex 3907 20 20 20 ex 3907 30 00 60 ex 3907 69 00 50 ex 3907 99 80 25 ex 3907 99 80 60 ex 3907 99 80 70 ex 3908 90 00 60 ex 3909 40 00 30 ex 3910 00 00 50 ex 3911 90 19 30 ex 3911 90 99 53 ex 3911 90 99 57 ex 3919 10 80 40 ex 3919 10 80 45 ex 3919 10 80 47 ex 3919 10 80 53 ex 3919 10 80 55 ex 3919 90 80 25 ex 3919 90 80 32 ex 3919 90 80 34 ex 3919 90 80 36 ex 3919 90 80 38 ex 3919 90 80 40 ex 3919 90 80 42 ex 3919 90 80 43 ex 3919 90 80 44 ex 3919 90 80 45 ex 3919 90 80 47 ex 3919 90 80 53 ex 3919 90 80 60 ex 3920 10 28 93 ex 3920 10 40 30 ex 3920 10 89 50 ex 3920 20 29 55 ex 3920 20 29 94 ex 3920 20 80 93 ex 3920 20 80 95 ex 3920 49 10 95 ex 3920 62 19 60 ex 3920 99 28 55 ex 3921 13 10 20 ex 3921 90 60 95 ex 3926 90 92 40 ex 3926 90 97 20 ex 3926 90 97 77 ex 4104 41 19 10 ex 5407 10 00 10 ex 5603 11 10 20 ex 5603 11 90 20 ex 5603 12 90 50 ex 6909 19 00 15 ex 7005 10 30 10 ex 7009 10 00 50 ex 7019 12 00 05 ex 7019 12 00 25 ex 7019 19 10 15 ex 7019 19 10 50 ex 7409 19 00 10 ex 7410 21 00 70 ex 7601 20 20 10 ex 7607 20 90 10 ex 7616 99 90 75 ex 8102 10 00 10 ex 8105 90 00 10 ex 8108 20 00 50 ex 8108 90 30 20 ex 8108 90 50 10 ex 8108 90 50 15 ex 8108 90 50 30 ex 8108 90 50 35 ex 8108 90 50 50 ex 8108 90 50 60 ex 8108 90 50 75 ex 8113 00 90 10 ex 8207 30 10 10 ex 8407 33 20 10 ex 8407 33 80 10 ex 8407 90 80 10 ex 8407 90 90 10 ex 8408 90 43 40 ex 8408 90 45 30 ex 8408 90 47 50 ex 8409 91 00 20 ex 8409 91 00 30 ex 8409 99 00 50 ex 8411 99 00 60 ex 8411 99 00 65 ex 8414 59 25 30 ex 8415 90 00 50 ex 8431 20 00 30 ex 8481 80 69 60 ex 8482 10 10 30 ex 8482 10 90 20 ex 8483 30 38 40 ex 8501 10 99 60 ex 8501 31 00 25 ex 8501 31 00 33 ex 8501 31 00 35 ex 8501 32 00 70 ex 8501 62 00 30 ex 8503 00 99 40 ex 8504 31 80 20 ex 8504 31 80 40 ex 8504 40 82 40 ex 8504 50 95 50 ex 8505 11 00 35 ex 8505 11 00 50 ex 8505 11 00 60 ex 8506 90 00 10 ex 8507 60 00 25 ex 8507 60 00 50 ex 8507 60 00 53 ex 8507 60 00 55 ex 8507 60 00 57 ex 8511 30 00 50 ex 8512 90 90 10 ex 8516 90 00 70 ex 8518 29 95 30 ex 8522 90 80 15 ex 8522 90 80 96 ex 8525 80 19 45 ex 8529 90 65 75 ex 8529 90 92 70 ex 8536 69 90 51 ex 8536 69 90 81 ex 8536 69 90 88 ex 8536 90 95 30 ex 8537 10 91 30 ex 8537 10 98 92 ex 8544 20 00 20 ex 8544 30 00 35 ex 8544 30 00 80 ex 8544 42 90 30 ex 8544 42 90 60 ex 8548 10 29 10 ex 8548 90 90 50 ex 8704 23 91 20 ex 8708 40 20 10 ex 8708 40 50 20 ex 8708 50 20 30 ex 8708 50 99 20 ex 8708 93 10 20 ex 8708 93 90 20 ex 8708 99 10 20 ex 8708 99 97 70 ex 9001 20 00 10 ex 9001 20 00 40 ex 9001 50 41 30 ex 9001 50 49 30 ex 9001 90 00 25 ex 9001 90 00 60 ex 9001 90 00 75 ex 9002 11 00 20 ex 9002 11 00 30 ex 9002 11 00 40 ex 9002 11 00 70 ex 9002 11 00 80 ex 9002 90 00 40 ex 9032 89 00 40 ANNEX II In the table set out in the Annex to Regulation (EU) No 1387/2013, the following rows are inserted according to the order of the CN codes indicated in the first column of that table: CN code TARIC Description Rate of autonomous duty Supplementary Unit Date foreseen for mandatory review *ex 1511 90 19 *ex 1511 90 91 *ex 1513 11 10 *ex 1513 19 30 *ex 1513 21 10 *ex 1513 29 30 20 20 20 20 20 20 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10 ,  methyl esters of fatty acids of heading 2915 or 2916 ,  fatty alcohols of subheadings 2905 17 , 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products,  fatty alcohols of subheading 2905 16 , pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products,  stearic acid of subheading 3823 11 00 ,  goods of heading 3401 , or  fatty acids with high purity of heading 2915 (2) 0 %  31.12.2018 *ex 2007 99 50 *ex 2007 99 50 *ex 2007 99 93 83 93 10 Mango puree concentrate, obtained by cooking:  of the Genus Mangifera spp.,  with a sugar content by weight of not more than 30 % for use in the manufacture of products of food and drink industry (2) 6 % (3)  31.12.2022 *ex 2007 99 50 *ex 2007 99 50 84 94 Papaya puree concentrate, obtained by cooking:  of the Genus Carica spp.,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (2) 7,8 % (3)  31.12.2022 *ex 2007 99 50 *ex 2007 99 50 85 95 Guava puree concentrate, obtained by cooking:  of the Genus Psidium spp.,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (2) 6 % (3)  31.12.2022 *ex 2008 93 91 20 Sweetened dried cranberries, excluding packing alone as processing, for the manufacture of products of food processing industries (4) 0 %  31.12.2022 *ex 2008 99 49 *ex 2008 99 99 70 11 Blanched vine leaves of the genus Karakishmish, in brine, containing by weight:  more than 6 % of salt concentration,  0,1 % or more but not more than 1,4 % of acidity expressed as citric acid monohydrate and  whether or not but not more than 2 000 mg/kg of sodium benzoate according CODEX STAN 192-1995 for use in the manufacture of stuffed vine leaves with rice (2) 0 %  31.12.2022 *ex 2106 90 92 50 Casein protein hydrolysate consisting of:  by weight 20 % or more but not more than 70 % free amino acids, and  peptones of which by weight more than 90 % having a molecular weight of not more than 2 000 Da 0 % kg 31.12.2022 *ex 2804 50 90 40 Tellurium (CAS RN 13494-80-9) of a purity by weight of 99,99 % or more, but not more than 99,999 %, based on metallic impurities measured by ICP analysis 0 %  31.12.2018 *ex 2805 19 90 20 Lithium metal (CAS RN 7439-93-2) of a purity by weight of 98,8 % or more 0 %  31.12.2022 *ex 2811 22 00 15 Amorphous silicon dioxide (CAS RN 60676-86-0),  in the form of powder  of a purity by weight of 99,0 % or more  with a median grain size of 0,7 Ã ¼m or more, but not more than 2,1 Ã ¼m  where 70 % of the particles have a diameter of not more than 3 Ã ¼m 0 %  31.12.2020 *ex 2811 29 90 10 Tellurium dioxide (CAS RN 7446-07-3) 0 %  31.12.2022 *ex 2816 40 00 10 Barium hydroxide (CAS RN 17194-00-2) 0 %  31.12.2022 *ex 2823 00 00 10 Titanium dioxide (CAS RN 13463-67-7):  of a purity by weight of 99,9 % or more,  with an average grain-size of 0,7 Ã ¼m or more but not more than 2,1 Ã ¼m 0 %  31.12.2022 *ex 2825 10 00 10 Hydroxylammonium chloride (CAS RN 5470-11-1) 0 %  31.12.2022 *ex 2825 60 00 10 Zirconium dioxide (CAS RN 1314-23-4) 0 %  31.12.2022 *ex 2835 10 00 10 Sodium hypophosphite monohydrate (CAS RN 10039-56-2) 0 %  31.12.2022 *ex 2837 20 00 20 Ammonium iron (III) hexacyanoferrate (II) (CAS RN 25869-00-5) 0 %  31.12.2022 *ex 2839 19 00 10 Disodium disilicate (CAS RN 13870-28-5) 0 %  31.12.2022 *ex 2841 50 00 10 Potassium dichromate (CAS RN 7778-50-9) 0 %  31.12.2022 *ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) (CAS RN 11120-25-5) 0 %  31.12.2022 *ex 2841 90 30 10 Potassium metavanadate (CAS RN 13769-43-2) 0 % kg 31.12.2022 *ex 2841 90 85 10 Lithium cobalt(III) oxide (CAS RN 12190-79-3) with a cobalt content of at least 59 % 0 %  31.12.2022 *ex 2850 00 20 30 Titanium nitride (CAS RN 25583-20-4) with a particle size of not more than 250 nm 0 %  31.12.2022 *ex 2850 00 20 60 Disilane (CAS RN 1590-87-0) 0 %  31.12.2022 *ex 2903 39 19 20 5-Bromopent-1-ene (CAS RN 1119-51-3) 0 %  31.12.2022 *2903 39 31 2,3,3,3-Tetrafluoroprop-1-ene (2,3,3,3-tetrafluoropropene) (CAS RN 754-12-1) 0 %  31.12.2022 *ex 2903 39 35 20 Trans-1,3,3,3-tetrafluoroprop-1-ene (Trans-1,3,3,3-tetrafluoropropene) (CAS RN 29118-24-9) 0 %  31.12.2018 *ex 2903 39 39 40 1,1,2,3,4,4-hexafluorobuta-1,3-diene (CAS RN 685-63-2) 0 %  31.12.2022 *ex 2903 89 80 50 Chlorocyclopentane (CAS RN 930-28-9) 0 %  31.12.2022 *ex 2903 89 80 60 Octafluorocyclobutane (CAS RN 115-25-3) 0 %  31.12.2022 *ex 2904 99 00 40 4-Chlorobenzenesulphonyl chloride (CAS RN 98-60-2) 0 %  31.12.2022 *ex 2905 19 00 70 Titanium tetrabutanolate (CAS RN 5593-70-4) 0 %  31.12.2022 *ex 2905 19 00 80 Titanium tetraisopropoxide (CAS RN 546-68-9) 0 %  31.12.2022 *ex 2905 39 95 20 Butane-1,2-diol (CAS RN 584-03-2) 0 %  31.12.2022 *ex 2905 39 95 40 Decane-1,10-diol (CAS RN 112-47-0) 0 %  31.12.2022 *ex 2906 29 00 30 2-Phenylethanol (CAS RN 60-12-8) 0 %  31.12.2022 *ex 2908 99 00 40 4,5-Dihydroxynaphthalene-2,7-disulphonic acid (CAS RN 148-25-4) 0 %  31.12.2018 *ex 2912 29 00 35 Cinnamaldehyde (CAS RN 104-55-2) 0 % kg 31.12.2022 *ex 2912 29 00 50 4-Isobutylbenzaldehyde (CAS RN 40150-98-9) 0 %  31.12.2018 *ex 2912 49 00 20 4-Hydroxybenzaldehyde (CAS RN 123-08-0) 0 %  31.12.2022 *ex 2914 19 90 20 Heptan-2-one (CAS RN 110-43-0) 0 %  31.12.2022 *ex 2914 19 90 30 3-Methylbutanone (CAS RN 563-80-4) 0 %  31.12.2022 *ex 2914 19 90 40 Pentan-2-one (CAS RN 107-87-9) 0 %  31.12.2022 *ex 2914 39 00 30 Benzophenone (CAS RN 119-61-9) 0 %  31.12.2022 *ex 2914 39 00 70 Benzil (CAS RN 134-81-6) 0 %  31.12.2022 *ex 2914 39 00 80 4 ²-Methylacetophenone (CAS RN 122-00-9) 0 %  31.12.2022 *ex 2914 50 00 45 3,4-Dihydroxybenzophenone (CAS RN 10425-11-3) 0 %  31.12.2022 *ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone (CAS RN 24650-42-8) 0 %  31.12.2022 *ex 2914 79 00 20 2,4 ²-Difluorobenzophenone (CAS RN 342-25-6) 0 %  31.12.2022 *ex 2915 60 19 10 Ethyl butyrate (CAS RN 105-54-4) 0 %  31.12.2022 *ex 2915 90 70 30 3,3-Dimethylbutyryl chloride (CAS RN 7065-46-5) 0 %  31.12.2022 *ex 2916 12 00 70 2-(2-Vinyloxyethoxy)ethyl acrylate (CAS RN 86273-46-3) 0 %  31.12.2022 *ex 2916 13 00 30 Zinc monomethacrylate powder (CAS RN 63451-47-8) whether or not containing not more than 17 % by weight of manufacturing impurities 0 %  31.12.2020 *ex 2916 39 90 55 4-tert-Butylbenzoic acid (CAS RN 98-73-7) 0 %  31.12.2022 *ex 2916 39 90 75 m-Toluic acid (CAS RN 99-04-7) 0 %  31.12.2022 *ex 2916 39 90 85 (2,4,5-Trifluorophenyl)acetic acid (CAS RN 209995-38-0) 0 %  31.12.2022 *ex 2917 19 10 20 Diethyl malonate (CAS RN 105-53-3) 0 %  31.12.2022 *ex 2918 29 00 35 Propyl 3,4,5-trihydroxybenzoate (CAS RN 121-79-9) 0 %  31.12.2022 *ex 2918 30 00 50 Ethyl acetoacetate (CAS RN 141-97-9) 0 %  31.12.2022 *ex 2918 99 90 15 Ethyl 2,3-epoxy-3-phenylbutyrate (CAS RN 77-83-8) 0 %  31.12.2022 *ex 2918 99 90 27 Ethyl 3-ethoxypropionate (CAS RN 763-69-9) 0 %  31.12.2022 *ex 2920 29 00 15 Phosphorous acid 3,3 ²,5,5 ²-tetrakis(1,1-dimethylethyl)-6,6 ²-dimethyl[1,1 ²-biphenyl]-2,2 ²-diyl tetra-1-naphthalenyl ester (CAS RN 198979-98-5) 0 %  31.12.2022 *ex 2920 29 00 50 Fosetyl-aluminium (CAS RN 39148-24-8) 0 %  31.12.2018 *ex 2920 29 00 60 Fosetyl-sodium (CAS RN 39148-16-8) in form of an aqueous solution with a content by weight of fosetyl-sodium of 35 % or more but not more than 45 % for use in the manufacture of pesticides (2) 0 %  31.12.2021 *ex 2920 90 10 60 2,4-Di-tert-butyl-5-nitrophenyl methyl carbonate (CAS RN 873055-55-1) 0 %  31.12.2022 *2921 13 00 2-(N,N-Diethylamino)ethyl chloride hydrochloride (CAS RN 869-24-9) 0 %  31.12.2022 *ex 2921 19 99 70 N,N-Dimethyloctylamine  boron trichloride (1:1) (CAS RN 34762-90-8) 0 %  31.12.2022 *ex 2921 30 99 40 Cyclopropylamine (CAS RN 765-30-0) 0 %  31.12.2022 *ex 2921 42 00 86 2,5-Dichloroaniline (CAS RN 95-82-9) 0 %  31.12.2022 *ex 2921 42 00 87 N-Methylaniline (CAS RN 100-61-8) 0 %  31.12.2022 *ex 2921 42 00 88 3,4-Dichloroaniline-6-sulphonic acid (CAS RN 6331-96-0) 0 %  31.12.2022 *ex 2921 43 00 80 6-Chloro-Ã ±,Ã ±,Ã ±-trifluoro-m-toluidine (CAS RN 121-50-6) 0 %  31.12.2018 *ex 2921 45 00 60 1-Naphthylamine (CAS RN 134-32-7) 0 %  31.12.2022 *ex 2921 45 00 70 8-Aminonaphthalene-2-sulphonic acid (CAS RN 119-28-8) 0 %  31.12.2022 *ex 2921 59 90 30 3,3 ²-Dichlorobenzidine dihydrochloride (CAS RN 612-83-9) 0 %  31.12.2022 *ex 2921 59 90 60 (2R,5R)-1,6-Diphenylhexane-2,5-diamine dihydrochloride (CAS RN 1247119-31-8) 0 %  31.12.2022 *ex 2922 19 00 20 2-(2-Methoxyphenoxy)ethylamine hydrochloride (CAS RN 64464-07-9) 0 %  31.12.2022 *ex 2922 49 85 20 3-Amino-4-chlorobenzoic acid (CAS RN 2840-28-0) 0 %  31.12.2022 *ex 2922 49 85 60 Ethyl-4-dimethylaminobenzoate (CAS RN 10287-53-3) 0 %  31.12.2022 *ex 2922 49 85 75 L-alanine isopropyl ester hydrochloride (CAS RN 62062-65-1) 0 %  31.12.2022 *ex 2922 50 00 15 3,5-Diiodothyronine (CAS RN 1041-01-6) 0 %  31.12.2022 *ex 2924 19 00 25 Isobutylidenediurea (CAS RN 6104-30-9) 0 %  31.12.2022 *ex 2924 19 00 80 Tetrabutylurea (CAS RN 4559-86-8) 0 %  31.12.2022 *ex 2924 29 70 53 4-Amino-N-[4-(aminocarbonyl)phenyl]benzamide (CAS RN 74441-06-8) 0 %  31.12.2022 *ex 2924 29 70 86 Anthranilamide (CAS RN 88-68-6) of a purity by weight of 99,5 % or more 0 %  31.12.2022 *ex 2925 19 95 20 4,5,6,7-Tetrahydroisoindole-1,3-dione (CAS RN 4720-86-9) 0 %  31.12.2022 *ex 2925 19 95 30 N,N ²-(m-Phenylene)dimaleimide (CAS RN 3006-93-7) 0 %  31.12.2022 *ex 2927 00 00 80 4-[(2,5-Dichlorophenyl)azo]-3-hydroxy-2-naphthoic acid (CAS RN 51867-77-7) 0 %  31.12.2022 *ex 2929 10 00 20 Butyl isocyanate (CAS RN 111-36-4) 0 %  31.12.2022 *ex 2929 10 00 55 2,5 (and 2,6)-Bis(isocyanatomethyl)bicyclo[2.2.1]heptane (CAS RN 74091-64-8) 0 %  31.12.2022 *ex 2929 10 00 80 1,3-Bis(isocyanatomethyl)benzene (CAS RN 3634-83-1) 0 %  31.12.2022 *ex 2930 20 00 10 Prosulfocarb (ISO) (CAS RN 52888-80-9) 0 %  31.12.2022 *ex 2930 90 98 65 Pentaerythritol tetrakis(3-mercaptopropionate) (CAS RN 7575-23-7) 0 %  31.12.2022 *ex 2930 90 98 68 Clethodim (ISO) (CAS RN 99129-21-2) 0 %  31.12.2022 *ex 2931 39 90 08 Sodium diisobutyldithiophosphinate (CAS RN 13360-78-6) in an aqueous solution 0 %  31.12.2022 *ex 2931 39 90 25 (Z)-Prop-1-en-1-ylphosphonic acid (CAS RN 25383-06-6) 0 %  31.12.2022 *ex 2931 90 00 20 Ferrocene (CAS RN 102-54-5) 0 %  31.12.2022 *ex 2932 14 00 10 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside (CAS RN 56038-13-2) 0 %  31.12.2019 *ex 2932 20 90 40 (S)-( )-Ã ±-Amino-Ã ³-butyrolactone hydrobromide (CAS RN 15295-77-9) 0 %  31.12.2022 *ex 2932 20 90 50 L-Lactide (CAS RN 4511-42-6) or D-Lactide (CAS RN 13076-17-0) or dilactide (CAS RN 95-96-5) 0 % t 31.12.2022 *ex 2932 99 00 25 1-(2,2-Difluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxylic acid (CAS RN 862574-88-7) 0 %  31.12.2022 *ex 2932 99 00 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol (CAS RN 81541-12-0) 0 %  31.12.2018 *ex 2933 19 90 80 3-(4,5-Dihydro-3-methyl-5-oxo-1H-pyrazol-1-yl)benzenesulphonic acid (CAS RN 119-17-5) 0 %  31.12.2022 *ex 2933 29 90 80 Imazalil (ISO) (CAS RN 35554-44-0) 0 %  31.12.2022 *ex 2933 39 99 12 2,3-Dichloropyridine (CAS RN 2402-77-9) 0 %  31.12.2022 *ex 2933 39 99 36 1-[2-[5-Methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]acetyl]piperidine-4-carbothioamide (CAS RN 1003319-95-6) 0 %  31.12.2022 *ex 2933 39 99 57 Tert-butyl 3-(6-amino-3-methylpyridin-2-yl)benzoate (CAS RN 1083057-14-0) 0 %  31.12.2022 *ex 2933 49 10 30 Ethyl 4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 52980-28-6) 0 %  31.12.2022 *ex 2933 49 90 25 Cloquintocet-mexyl (ISO) (CAS RN 99607-70-2) 0 %  31.12.2021 *ex 2933 59 95 77 3-(Trifluoromethyl)-5,6,7,8-tetrahydro[1,2,4]triazolo[4,3-a]pyrazine hydrochloride (1:1) (CAS RN 762240-92-6) 0 %  31.12.2022 *ex 2933 79 00 30 5-Vinyl-2-pyrrolidone (CAS RN 7529-16-0) 0 %  31.12.2022 *ex 2933 99 80 24 1,3-Dihydro-5,6-diamino-2H-benzimidazol-2-one (CAS RN 55621-49-3) 0 %  31.12.2022 *ex 2933 99 80 41 5-[4 ²-(bromomethyl)biphenyl-2-yl]-1-trityl-1H-tetrazole (CAS RN 124750-51-2) 0 %  31.12.2022 *ex 2933 99 80 46 (S)-indoline-2-carboxylic acid (CAS RN 79815-20-6) 0 %  31.12.2022 *ex 2933 99 80 47 Paclobutrazol (ISO) (CAS RN 76738-62-0) 0 %  31.12.2022 *ex 2933 99 80 51 Diquat dibromide (ISO) (CAS RN 85-00-7) in aqueous solution for use in the manufacture of herbicides (2) 0 %  31.12.2021 *ex 2934 10 00 15 4-Nitrophenyl thiazol-5-ylmethyl carbonate (CAS RN 144163-97-3) 0 %  31.12.2022 *ex 2934 10 00 25 (S)-Ethyl-2-(3-((2-isopropylthiazol-4-yl)methyl)-3-methylureido)-4-morpholinobutanoate oxalate (CAS RN 1247119-36-3) 0 %  31.12.2022 *ex 2934 10 00 35 (2-Isopropylthiazol-4-yl)-N-methylmethanamine dihydrochloride (CAS RN 1185167-55-8) 0 %  31.12.2022 *ex 2934 20 80 15 Benthiavalicarb-isopropyl (ISO) (CAS RN 177406-68-7) 0 % kg 31.12.2022 *ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) (CAS RN 2634-33-5) 0 %  31.12.2022 *ex 2934 30 90 10 2-Methylthiophenothiazine (CAS RN 7643-08-5) 0 %  31.12.2022 *ex 2934 99 90 37 4-Propan-2-ylmorpholine (CAS RN 1004-14-4) 0 %  31.12.2022 *ex 2934 99 90 52 Epoxiconazole (ISO) (CAS RN 133855-98-8) 0 %  31.12.2022 *ex 2934 99 90 54 2-benzyl-2-dimethylamino-4 ²-morpholinobutyrophenone (CAS RN 119313-12-1) 0 % kg 31.12.2022 *ex 2934 99 90 56 1-[5-(2,6-Difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]ethanone (CAS RN 1173693-36-1) 0 %  31.12.2022 *ex 2934 99 90 57 (6R,7R)-7-Amino-8-oxo-3-(1-propenyl)-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid (CAS RN 120709-09-3) 0 %  31.12.2022 *ex 2934 99 90 58 Dimethenamide-P (CAS RN 163515-14-8) 0 %  31.12.2018 *ex 2934 99 90 74 2-Isopropylthioxanthone (CAS RN 5495-84-1) 0 %  31.12.2022 *ex 2935 90 90 73 (2S)-2-Benzyl-N,N-dimethylaziridine-1-sulfonamide (CAS RN 902146-43-4) 0 %  31.12.2022 *ex 2938 90 90 30 Rebaudioside A (CAS RN 58543-16-1) 0 %  31.12.2022 *ex 2938 90 90 40 Purified steviol glycoside with a rebaudioside M (CAS RN 1220616-44-3) content of 80 % or more but not more than 90 % by weight for use in the manufacture of non-alcoholic beverages (2) 0 %  31.12.2022 *ex 3204 11 00 35 Colourant C.I Disperse Yellow 232 (CAS RN 35773-43-4) and preparations based thereon with a colourant C.I Disperse Yellow 232 content of 50 % or more 0 %  31.12.2022 *ex 3204 11 00 45 Preparation of dispersion dyes, containing:  C.I. Disperse Orange 61 or Disperse Orange 288,  C.I. Disperse Blue 291:1,  C.I. Disperse Violet 93:1,  whether or not containing C.I. Disperse Red 54 0 %  31.12.2020 *ex 3204 13 00 30 Colourant C.I. Basic Blue 7 (CAS RN 2390-60-5) and preparations based thereon with a colourant C.I. Basic Blue 7 content of 50 % or more by weight 0 %  31.12.2018 *ex 3204 13 00 40 Colourant C.I. Basic Violet 1 (CAS RN 603-47-4 or CAS RN 8004-87-3) and preparations based thereon with a colourant C.I. Basic Violet 1 content of 90 % or more by weight 0 %  31.12.2022 *ex 3204 15 00 80 Colourant C.I. Vat Blue 1 (CAS RN 482-89-3) and preparations based thereon with a colourant C.I. Vat Blue 1 content of 94 % or more by weight 0 %  31.12.2022 *ex 3204 17 00 26 Colourant C.I. Pigment Orange 13 (CAS RN 3520-72-7) and preparations based thereon with a colourant C.I. Pigment Orange 13 content of 80 % or more by weight 0 %  31.12.2022 *ex 3204 17 00 75 Colourant C.I. Pigment Orange 5 (CAS RN 3468-63-1) and preparations based thereon with a colourant C.I. Pigment Orange 5 content of 80 % or more by weight 0 %  31.12.2022 *ex 3204 17 00 80 Colourant C.I. Pigment Red 207 (CAS RN 71819-77-7) and preparations based thereon with a colourant C.I. Pigment Red 207 content of 50 % or more by weight 0 %  31.12.2022 *ex 3204 17 00 85 Colourant C.I. Pigment Blue 61 (CAS RN 1324-76-1) and preparations based thereon with a colourant C.I. Pigment Blue 61 content of 35 % or more by weight 0 %  31.12.2022 *ex 3204 17 00 88 Colourant C.I. Pigment Violet 3 (CAS RN 1325-82-2 or CAS RN 101357-19-1) and preparations based thereon with a colourant C.I. Pigment Violet 3 content of 90 % or more by weight 0 %  31.12.2022 *ex 3204 19 00 16 Colourant C.I Solvent Yellow 133 (CAS RN 51202-86-9) and preparations based thereon with a colourant C.I. Solvent Yellow 133 content of 97 % or more by weight 0 %  31.12.2022 *ex 3204 19 00 84 Colourant C.I. Solvent Blue 67 (CAS RN 12226-78-7) and preparations based thereon with a colourant C.I. Solvent Blue 67 content of 98 % or more by weight 0 %  31.12.2022 *ex 3204 90 00 20 Preparations of colourant C.I. Solvent Red 175 (CAS RN 68411-78-6) in petroleum distillates, hydrotreated light naphthenic (CAS RN 64742-53-6), containing by weight 40 % or more but not more than 60 % C.I. Solvent Red 175 0 %  31.12.2022 *ex 3206 49 70 30 Colourant C.I. Pigment Black 12 (CAS RN 68187-02-0) and preparations based thereon with a colourant C.I. Pigment Black 12 content of 50 % or more by weight 0 %  31.12.2022 *ex 3207 40 85 40 Glass flakes (CAS RN 65997-17-3):  of a thickness of 0,3 Ã ¼m or more but not more than 10 Ã ¼m, and  coated with titanium dioxide (CAS RN 13463-67-7) or iron oxide (CAS RN 18282-10-5) 0 %  31.12.2022 *ex 3208 90 19 *ex 3208 90 91 25 20 Tetrafluoroethylene copolymer in butylacetate solution with a content of solvent of 50 % ( ± 2 %) by weight 0 %  31.12.2022 *ex 3208 90 19 65 Silicones containing 50 % by weight or more of xylene and not more than 25 % by weight of silica, of a kind used for the manufacture of long term surgical implants 0 %  31.12.2018 *ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 %  31.12.2022 *ex 3215 11 00 *ex 3215 19 00 10 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 %  31.12.2018 *ex 3215 19 00 20 Ink:  consisting of a polyester polymer and a dispersion of silver (CAS RN 7440-22-4) and silver chloride (CAS RN 7783-90-6) in methyl propyl ketone (CAS RN 107-87-9),  with a total solid content by weight of 55 % or more, but not more than 57 %, and  with a specific gravity of 1,40 g/cm3 or more, but not more than 1,60 g/cm3, for use in the manufacture of electrodes (2) 0 % l 31.12.2022 *ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerised with oxirane, methyl terminated 0 %  31.12.2022 *ex 3506 91 90 60 Temporary wafer-bonding adhesive material in the form of a suspension of a solid polymer in D-limonene (CAS RN 5989-27-5) with a polymeric content by weight of 65 % or more but not more than 75 % 0 % l 31.12.2022 *ex 3506 91 90 70 Temporary wafer-bonding release in form of a suspension of a solid polymer in cyclopentanone (CAS RN 120-92-3) with a polymeric content of not more than 10 % by weight 0 % l 31.12.2022 *ex 3603 00 60 10 Igniters for gas generators with an overall maximum length of 20,34 mm or more but not more than 25,25 mm and a pin length of 6,68 mm ( ± 0,3 mm) or more but not more than 6,9 mm ( ± 0,3 mm) 0 %  31.12.2022 *ex 3707 90 29 50 Dry ink powder or toner blend, consisting of:  styrene acrylate/butadiene copolymer  either carbon black or an organic pigment  whether or not containing polyolefin or amorphous silica for use as a developer in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (2) 0 %  31.12.2022 *ex 3801 90 00 20 Pitch coated graphite based powder with:  an average particle size of 10,8 Ã ¼m or more but not more than 13,0 Ã ¼m,  an iron content of less than 40 ppm,  a copper content of less than 5 ppm,  a nickel content of less than 5 ppm,  an average surface area (N2 atmosphere) of 3,0 m2/g or more but not more than 4,36 m2/g, and  a magnetic metal impurity of less than 0,3 ppm 0 % kg 31.12.2022 *ex 3808 91 90 60 Spinetoram (ISO) (CAS RN 935545-74-7), preparation of two spinosyn components (3 ²-ethoxy-5,6-dihydro spinosyn J) and (3 ²-ethoxy- spinosyn L) 0 %  31.12.2022 *ex 3811 21 00 30 Additives for lubricating oils, containing mineral oils, consisting of calcium salts of reaction products of polyisobutylene substituted phenol with salicylic acid and formaldehyde, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 21 00 50 Additives for lubricating oils,  based on calcium C16-24 alkylbenzenesulphonates (CAS RN 70024-69-0),  containing mineral oils, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 21 00 60 Additives for lubricating oils, containing mineral oils,  based on calcium polypropylenyl substituted benzenesulphonate (CAS RN 75975-85-8) with a content by weight of 25 % or more but not more than 35 %,  with a total base number (TBN) of 280 or more but not more than 320, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 21 00 70 Additives for lubricating oils,  containing polyisobutylene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  containing mineral oils,  with a chlorine content by weight of 0,05 % or more but not more than 0,25 %,  with a total base number (TBN) of more than 20, used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 21 00 85 Additives,  containing more than 20 % or more but not more than 45 % by weight of mineral oils,  based on a mixture of branched dodecylphenol sulfide calcium salts, whether or not carbonated, of a kind used in the manufacture of blends of additives for lubricating oils 0 %  31.12.2022 *ex 3811 29 00 20 Additives for lubricating oils, consisting of reaction products of bis(2-methylpentan-2-yl)dithiophosphoric acid with propylene oxide, phosphorus oxide, and amines with C12-14 alkyl chains, used as a concentrated additive for the manufacture of lubricating oils 0 %  31.12.2022 *ex 3811 29 00 30 Additives for lubricating oils, consisting of reaction products of butyl-cyclohex-3-enecarboxylate, sulphur and triphenyl phosphite (CAS RN 93925-37-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 29 00 40 Additives for lubricating oils, consisting of reaction products of 2-methyl-prop-1-ene with sulphur monochloride and sodium sulphide (CAS RN 68511-50-2), with a chlorine content by weight of 0,01 % or more but not more than 0,5 %, used as a concentrated additive for the manufacture of lubricating oils 0 %  31.12.2022 *ex 3811 29 00 50 Additives for lubricating oils, consisting of a mixture of N,N-dialkyl -2-hydroxyacetamides with alkyl chain lengths between 12 and 18 carbon atoms (CAS RN 866259-61-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 %  31.12.2022 *ex 3811 90 00 40 Solution of a quaternary ammonium salt based on polyisobutenyl succinimide, containing by weight 20 % or more but not more than 29,9 % of 2-ethylhexanol 0 %  31.12.2022 *ex 3812 39 90 80 UV-stabilizer, consisting of:  a hindered amine: N,N ²-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4-dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) and  either an o-hydroxyphenyl triazine UV light absorber or  a chemically modified phenolic compound 0 %  31.12.2022 *ex 3815 19 90 *ex 8506 90 00 87 10 Cathode, in rolls, for air zinc button cell batteries (hearing aid batteries) (2) 0 %  31.12.2018 *ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 %  31.12.2022 *ex 3815 90 90 18 Oxidation catalyst with an active ingredient of di[manganese (1+)], 1,2-bis(octahydro-4,7-dimethyl-1H-1,4,7-triazonine-1-yl-kN1, kN4, kN7)ethane-di-Ã ¼-oxo-Ã ¼-(ethanoato-kO, kO ²)-, di[chloride(1-)],(CAS RN 1217890-37-3) used to accelerate chemical oxidation or bleaching 0 %  31.12.2022 *ex 3815 90 90 22 Catalyst in powder form consisting by weight of 95 % ( ± 1 %) titanium dioxide and 5 % ( ± 1 %) silicon dioxide 0 %  31.12.2022 *ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerization of olefins (2) 0 %  31.12.2022 *ex 3824 99 92 26 Preparation containing by weight:  60 % or more but not more than 75 % of Solvent naphtha (petroleum), heavy aromatic (CAS RN 64742-94-5)  15 % or more but not more than 25 % of 4-(4-nitrophenylazo)-2,6-di-sec-butyl-phenol (CAS RN 111850-24-9), and  10 % or more but not more than 15 % of 2-sec-butylphenol (CAS RN 89-72-5) 0 %  31.12.2022 *ex 3824 99 92 28 Aqueous solution containing by weight  10 % or more but not more than 42 % of 2-(3-chloro-5-(trifluoromethyl)pyridin-2-yl)ethanamine (CAS RN 658066-44-5),  10 % or more but not more than 25 % of sulphuric acid (CAS RN 7664-93-9) and  0,5 % or more but not more than 2,9 % of methanol (CAS RN 67-56-1) 0 %  31.12.2020 *ex 3824 99 92 29 Preparation containing by weight:  85 % or more but not more than 99 % of polyethylene glycol ether of butyl 2-cyano 3-(4-hydroxy-3-methoxyphenyl) acrylate, and  1 % or more but not more than 15 % of polyoxyethylene (20) sorbitan trioleate 0 %  31.12.2020 *ex 3824 99 92 35 Preparations containing not less than 92 % or more but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 %  31.12.2018 *ex 3824 99 92 39 Preparation containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 %  31.12.2018 *ex 3824 99 92 47 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 3084-48-8) 0 %  31.12.2022 *ex 3824 99 92 49 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (CAS RN 169117-72-0) 0 %  31.12.2022 *ex 3824 99 92 50 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (2) 0 %  31.12.2022 *ex 3824 99 92 80 Diethylene glycol propylene glycol triethanolamine titanate complexes (CAS RN 68784-48-5) dissolved in diethylene glycol (CAS RN 111-46-6) 0 %  31.12.2022 *ex 3824 99 93 30 Powder Mixture containing by weight:  85 % or more of zinc diacrylate (CAS RN 14643-87-9),  not more than 5 % of 2,6-di-tert-butyl-alpha-dimethylamino-p-cresol (CAS RN 88-27-7), and  not more than 10 % of zinc stearate (CAS RN 557-05-1) 0 %  31.12.2018 *ex 3824 99 93 63 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (2) 0 %  31.12.2022 *ex 3824 99 93 *ex 3824 99 96 83 85 Preparation containing:  C,C ²-azodi(formamide) (CAS RN 123-77-3),  magnesium oxide (CAS RN 1309-48-4) and  zinc bis(p-toluene sulphinate) (CAS RN 24345-02-6) in which the gas formation from C,C ²-azodi(formamide) occurs at 135 °C 0 %  31.12.2018 *ex 3824 99 93 88 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols and  not more than 15 % of betasitostanols 0 %  31.12.2022 *ex 3824 99 96 45 Lithium nickel cobalt aluminum oxide powder (CAS RN 177997-13-6) with:  a particle size of less than 10 Ã ¼m,  a purity by weight of more than 98 % 0 % kg 31.12.2022 *ex 3824 99 96 50 Nickel hydroxide, doped with 12 % or more but not more than 18 % by weight of zinc hydroxide and cobalt hydroxide, of a kind used to produce positive electrodes for accumulators 0 %  31.12.2022 *ex 3824 99 96 87 Platinum oxide (CAS RN 12035-82-4) fixed on a porous support of aluminium oxide (CAS RN 1344-28-1), containing by weight:  0,1 % or more but not more than 1 % of platinum, and  0,5 % or more but not more than 5 % of ethylaluminium dichloride (CAS RN 563-43-9) 0 %  31.12.2022 *ex 3903 90 90 15 Copolymer in the form of granules containing by weight:  78 ( ± 4 %) of styrene,  9 ( ± 2 %) of n-butyl acrylate,  11 ( ± 3 %) of n-butyl methacrylate,  1,5 ( ± 0,7 %) of methacrylic acid and  0,01 % or more but not more than 2,5 % of polyolefinic wax 0 %  31.12.2018 *ex 3904 69 80 85 Copolymer of ethylene with chlorotrifluoroethylene, whether or not modified with hexafluoroisobutylene, in powder, whether or not with fillers 0 %  31.12.2022 *ex 3905 30 00 10 Viscous preparation, essentially consisting of poly(vinyl alcohol) (CAS RN 9002-89-5), an organic solvent and water for use as protective coating of wafers during the manufacturing of semiconductors (2) 0 %  31.12.2022 *ex 3905 91 00 40 Water soluble copolymer of ethylene and vinyl alcohol (CAS RN 26221-27-2), containing by weight not more than 38 % of the monomer unit ethylene 0 %  31.12.2022 *ex 3906 90 90 27 Copolymer of stearyl methacrylate, isooctyl acrylate and acrylic acid, dissolved in isopropyl palmitate 0 %  31.12.2022 *ex 3907 20 20 20 Polytetramethylene ether glycol with a weight average molecular weight (Mw) of 2 700 or more but not more than 3 100 (CAS RN 25190-06-1) 0 %  31.12.2022 *ex 3907 20 20 60 Polypropylene glycol monobutyl ether (CAS RN 9003-13-8) of an alkalinity of not more than 1 ppm of sodium 0 %  31.12.2022 *ex 3907 20 99 80 Isoamyl alcohol polyoxyethylene ether (CAS RN 62601-60-9) 0 % kg 31.12.2022 *ex 3907 30 00 60 Polyglycerol polyglycidyl ether resin (CAS RN 118549-88-5) 0 %  31.12.2022 *ex 3907 99 80 25 Copolymer, containing 72 % by weight or more of terephthalic acid and/or isomers thereof and cyclohexanedimethanol 0 %  31.12.2022 *ex 3907 99 80 70 Copolymer of poly(ethylene terephthalate) and cyclohexane dimethanol, containing more than 10 % by weight of cyclohexane dimethanol 3.5 %  31.12.2019 *ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly (dimethylsiloxane/diphenylsiloxane) gum 0 %  31.12.2022 *ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 %  31.12.2022 *ex 3911 90 99 53 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 3a,4,7,7a-tetrahydro-4,7-methano-1H-indene and 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503442-46-4) 0 %  31.12.2022 *ex 3911 90 99 57 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503298-02-0) 0 %  31.12.2022 *ex 3919 10 80 *ex 3919 90 80 40 43 Black poly(vinyl chloride) film:  with a gloss of more than 30 degrees according to ASTM D2457,  whether or not covered on one side with a protective poly(ethyleneterephthalate) film, and on the other side with a pressure sensitive adhesive with channels and a release liner 0 %  31.12.2022 *ex 3919 10 80 *ex 3919 90 80 45 45 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 %  31.12.2022 *ex 3919 10 80 *ex 3919 90 80 55 53 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 %  31.12.2022 *ex 3919 90 80 82 Reflecting film consisting of:  a polyurethane layer,  a glass microspheres layer,  a metallised aluminium layer, and  an adhesive, covered on one or both sides with a release liner,  whether or not a poly(vinyl chloride) layer,  a layer whether or not incorporating security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use 0 %  31.12.2020 *ex 3919 90 80 *ex 9001 90 00 83 33 Reflector or diffuser sheets, in rolls,  for protection against ultraviolet or infra-red heat radiation, to be affixed to windows or  for equal transmission and distribution of light, intended for LCD modules 0 %  31.12.2022 *ex 3920 20 29 94 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  of an overall thickness of not more than 70 Ã ¼m 0 %  31.12.2022 *ex 3920 62 19 60 Poly(ethylene terephthalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of a polymeric matrix in which silica or aluminium oxide has been dispersed and of a thickness of not more than 2Ã ¼m 0 %  31.12.2022 *ex 3920 99 28 55 Thermoplastic polyurethane film extruded, with:  not self-adhesive,  an index of yellow lower of more than 1,0 but not more than 2,5 for 10 mm stacked films (as determined by test method ASTM E 313-10),  a light transmission higher to 87 % for 10 mm stacked films (as determined by test method ASTM D 1003-11),  a total thickness of 0,38 mm or more, but not more than 7,6 mm,  a width of 99 cm or more, but not more than 305 cm, of a kind used in the production of laminated safety glass 0 %  31.12.2018 *ex 3921 13 10 20 Rolls of open-cell polyurethane foam:  with a thickness of 2,29 mm ( ± 0,25 mm),  surface-treated with a foraminous adhesion promoter, and  laminated to a polyester film and a layer of textile material 0 %  31.12.2022 *ex 3921 19 00 60 Multi-porous multilayer separator foil with:  one microporous polyethylene layer between two microporous polypropylene layers and whether or not containing a coating of aluminium oxide on both sides,  a width of 65 mm or more but not more than 170 mm,  a total thickness of 0,01 mm or more but not more than 0,03 mm,  a porosity of 0,25 or more but not more than 0,65 0 % m2 31.12.2022 *ex 3921 19 00 70 Microporous membranes of expanded Polytetrafluoroethylene (ePTFE) in rolls, having:  a width of 1 600 mm or more but not more than 1 730 mm, and  a membrane thickness of 15 Ã ¼m or more, but not more than 50 Ã ¼m for use in the manufacture of a bi-component ePTFE membrane (2) 0 %  31.12.2022 *ex 3921 19 00 80 Microporous monolayer film of polypropylene or a microporous trilayer film of polypropylene, polyethylene and polypropylene, each film with  zero transversal production direction (TD) shrinkage,  a total thickness of 10 Ã ¼m or more but not more than 50 Ã ¼m,  a width of 15 mm or more but not more than 900 mm,  a length of more than 200 m but not more than 3 000 m, and  an average pore size between 0,02 Ã ¼m and 0,1 Ã ¼m 0 %  31.12.2022 *ex 3926 30 00 *ex 3926 90 97 30 34 Electroplated interior or exterior decorative parts consisting of:  a copolymer of acrylonitrile-butadiene-styrene (ABS), whether or not mixed with polycarbonate,  layers of copper, nickel and chromium for use in the manufacturing of parts for motor vehicles of heading 8701 to 8705 (2) 0 % p/st 31.12.2022 *ex 3926 90 97 33 Housings, housing parts, drums, setting wheels, frames, covers and other parts of acrylonitrile-butadiene-styrene or polycarbonate, of a kind used for the manufacture of remote controls 0 % p/st 31.12.2019 *ex 3926 90 97 77 Silicone decoupling ring, with an inner diameter of 15,4 mm (+ 0,0 mm/  0,1 mm), of a kind used in car parking aid sensor systems 0 % p/st 31.12.2021 *ex 4104 41 19 10 Buffalo leather, split, chrome tanned synthetic retanned (crust), dry 0 %  31.12.2022 *ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ² oxybis (phenyleneamine) 0 %  31.12.2022 *ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4 mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded,  and on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (2) 0 % m2 31.12.2022 *ex 7009 10 00 50 Unfinished electro-chromic auto-dimming mirror for motor vehicle rear-view mirrors:  whether or not equipped with plastic backing plate,  whether or not equipped with a heating element,  whether or not equipped with Blind Spot Module (BSM) display 0 %  31.12.2022 *ex 7019 12 00 *ex 7019 12 00 05 25 Rovings ranging from 1 980 to 2 033 tex, composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m) 0 %  31.12.2022 *ex 7019 19 10 15 S-glass yarn of 33 tex or a multiple of 33 tex ( ± 13 %) made from continuous spun-glass filaments with fibres of a diameter of 9 Ã ¼m (  1 Ã ¼m / + 1,5 Ã ¼m) 0 %  31.12.2022 *ex 7019 19 10 50 Yarn of 11 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments, containing 93 % by weight or more of silicon dioxide, of a nominal diameter of 6 Ã ¼m or 9 Ã ¼m, other than those treated 0 %  31.12.2022 *ex 7020 00 10 20 Raw material for optical elements of fused silicon dioxide with:  a thickness of 10 cm or more but not more than 40 cm and  a weight of 100 kg or more 0 %  31.12.2022 *ex 7315 11 90 10 Roller type steel timing chain with a fatigue limit of 2 kN at 7 000 rpm or more for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2022 *ex 7601 20 20 10 Slabs and billets of aluminium alloy containing lithium 0 %  31.12.2022 *ex 7608 20 20 *ex 8708 91 99 30 40 Assembly for supplying compressed air, whether or not with a resonator, comprising at least:  one solid aluminium tube whether or not with mounting bracket,  one flexible rubber hose, and  one metal clip for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 *ex 8101 96 00 20 Tungsten wire  containing by weight 99,95 % or more of tungsten, and  with a maximum cross-sectional dimension of not more than 1,02 mm 0 %  31.12.2022 *ex 8102 10 00 10 Molybdenum powder with:  a purity by weight of 99 % or more and  a particle size of 1,0 Ã ¼m or more, but not more than 5,0 Ã ¼m 0 %  31.12.2022 *ex 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium and  7 % ( ± 2 %) iron conforming to the material specifications AMS 5842, of a kind used in the aerospace industry 0 %  31.12.2018 *ex 8108 20 00 55 Titanium alloy ingot,  with a height of 17,8 cm or more, a length of 180 cm or more, a width of 48,3 cm or more  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 7 % of aluminium,  1 % or more but not more than 5 % of tin,  3 % or more but not more than 5 % of zirconium,  4 % or more but not more than 8 % of molybdenum 0 %  31.12.2020 *ex 8108 20 00 70 Titanium alloy slab, with  a height of 20,3 cm or more, but not more than 23,3 cm,  a length of 246,1 cm or more, but not more than 289,6 cm,  a width of 40,6 cm or more, but not more than 46,7 cm,  a weight of 820 kg or more but not more than 965 kg, containing alloy elements by weight of:  5,2 % or more but not more than 6,2 % of aluminium,  2,5 % or more but not more than 4,8 % of vanadium 0 %  31.12.2022 *ex 8108 90 30 15 Rods and wire of an alloy of titanium with:  a uniform solid cross-section in a form of a cylinder,  with a diameter of 0,8 mm or more, but not more than 5 mm,  an aluminium content by weight of 0,3 % or more, but not more than 0,7 %,  a silicon content by weight of 0,3 % or more, but not more than 0,6 %,  a niobium content by weight of 0,1 or more, but not more than 0,3 %, and  an iron content by weight of not more than 0,2 % 0 % kg 31.12.2022 *ex 8108 90 50 45 Cold or hot rolled plates, sheets and strips of non-alloyed titanium with:  a thickness of 0,4 mm or more, but not more than 100 mm,  a length of not more than 14 m, and  a width of not more than 4 m 0 % kg 31.12.2022 *ex 8108 90 50 55 Plates, sheets, strip and foil of an alloy of titanium 0 %  31.12.2021 *ex 8108 90 60 30 Seamless tubes and pipes of a titanium or an alloy of titanium with:  a diameter of 19 mm or more but not more than 159 mm,  a wall thickness of 0,4 mm or more but not more than 8 mm, and  a maximum length of 18 m 0 % kg 31.12.2022 *ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 %  31.12.2022 *ex 8207 30 10 10 Set of transfer and/or tandem press tools for cold-forming, pressing, drawing, cutting, punching, bending, calibrating, bordering and throating of metal sheets, for use in the manufacture of frame parts of motor vehicles (2) 0 % p/st 31.12.2022 *ex 8407 33 20 *ex 8407 33 80 *ex 8407 90 80 *ex 8407 90 90 10 10 10 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers, with a seat of subheading 8433 11 51 , and hand-operated lawn mowers of heading 8433 11 90 ,  tractors of subheading 8701 91 90 , whose main function is that of a lawn mower,  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 or  snowploughs and snow blowers of subheading 8430 20 (2) 0 %  31.12.2022 *ex 8408 90 43 *ex 8408 90 45 *ex 8408 90 47 40 30 50 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3, and  a rated output of 15 kW or more but not more than 85 kW, for use in the manufacture of vehicles of heading 8427 (2) 0 %  31.12.2022 *ex 8409 91 00 40 Fuel injector with solenoid valve for optimized atomization in the combustion chamber for use in the manufacture of spark-ignition internal combustion piston engines of motor vehicles (2) 0 %  31.12.2021 *ex 8409 91 00 *ex 8409 99 00 50 55 exhaust manifold with turbine housing of turbochargers with:  a heat-resistance of not more than 1 050 °C, and  a hole to insert a turbine wheel, whereby the hole has a diameter of 28 mm or more, but not more than 130 mm 0 % p/st 31.12.2018 *ex 8409 99 00 60 Intake manifold for air supply to the engine cylinders, comprising at least:  a throttle,  a boost pressure sensor for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2022 *ex 8409 99 00 70 Metal alloy intake and exhaust valve with a Rockwell hardness HRC 20 or more, but not more than HRC 50 for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2021 *ex 8409 99 00 80 High pressure oil jet for engine piston cooling and lubrication with:  an opening pressure of 1 bar or more, but not more than 3 bar,  a closing pressure of more than 0,7 bar,  a one-way valve for use in the manufacture of compression ignition engines of motor vehicles (2) 0 %  31.12.2022 *ex 8411 99 00 20 Wheel-shaped gas turbine component with blades, of a kind used in turbochargers:  of a precision-cast nickel based alloy complying with standard DIN G- NiCr13Al6MoNb or DIN G- NiCr13Al16MoNb or DIN G- NiCo10W10Cr9AlTi or DIN G- NiCr12Al6MoNb or AMS AISI:686,  with a heat-resistance of not more than 1 100 °C,  with a diameter of 28 mm or more, but not more than 180 mm,  with a height of 20 mm or more, but not more than 150 mm 0 % p/st 31.12.2022 *ex 8411 99 00 30 Turbine housing of turbochargers with:  a heat-resistance of not more than 1 050 °C, and  a hole to insert a turbine wheel, whereby the hole has a diameter of 28 mm or more, but not more than 130 mm 0 % p/st 31.12.2021 *ex 8414 80 22 *ex 8414 80 80 20 20 Air membrane compressor with:  a flow of 4,5 l/min or more, but not more than 7 l/min,  power input of not more than 8,1 W, and  a gauge pressure capacity not exceeding 400 hPa (0,4 bar) of a kind used in the production of motor vehicle seats 0 %  31.12.2022 *ex 8415 90 00 55 Aluminium arc-welded removable receiver dryer with polyamide and ceramic elements with:  a length of 143 mm or more but not more than 292 mm,  a diameter of 31 mm or more but not more than 99 mm,  a spangle length of not more than 0,2 mm and a thickness of not more than 0,06 mm, and  a solid particle diameter of not more than 0,06 mm of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 *ex 8431 20 00 30 Drive axle assembly containing differential, reduction gears, crown wheel, drive shafts, wheel hubs, brakes and mast mounting arms for use in the manufacture of vehicles in heading 8427 (2) 0 % p/st 31.12.2022 *ex 8481 80 69 60 Four-way reversing valve for refrigerants, consisting of:  a solenoid pilot valve  a brass valve body including valve slider and copper connections with a working pressure up to 4,5 MPa 0 % p/st 31.12.2022 *ex 8482 10 10 *ex 8482 10 90 40 30 Ball bearings:  with an internal diameter of 3 mm or more,  with an external diameter of not more than 100 mm,  with a width of not more than 40 mm,  whether or not equipped with a duster, for use in the manufacture of belt drive steering systems of motor, electric power steering systems or steering gears or assembly ball screw for steering gears (2) 0 % p/st 31.12.2019 *ex 8483 30 32 *ex 8483 30 38 20 50 Bearing housing of a kind used in turbochargers:  of precision-cast grey cast iron complying with standard DIN EN 1561,  with oil chambers,  without bearings,  with a diameter of 50 mm or more, but not more than 250 mm,  with a height of 40 mm or more, but not more than 150 mm,  whether or not with water chambers and connectors 0 % p/st 31.12.2022 *ex 8483 40 90 20 Hydrostatic transmission with:  measurements (without shafts) of not more than 154 mm Ã  115 mm Ã  108 mm,  a weight of not more than 3,3 kg,  a maximum rotation speed of the input shaft of 2 700 rpm or more, but not more than 3 200 rpm,  a torque of the output shaft of not more than 10,4 Nm,  a rotation speed of the output shaft of not more than 930 rpm at 2 800 rpm input speed, and  an operating temperature range of  5 °C or more, but not more than + 40 °C for use in the manufacture of hand-operated lawn mowers of heading 8433 11 90 (2) 0 %  31.12.2022 *ex 8483 40 90 30 Hydrostatic transmission with  a reduction of 20,63:1 or more, but not more than 22,68:1,  an input speed of 1 800 rpm or more when loaded and of not more than 3 000 rpm when unloaded,  a continuous output torque of 142 Nm or more, but not more than 156 Nm,  an intermittent output torque of 264 Nm or more, but not more than 291 Nm, and  an axle shaft diameter of 19,02 mm or more, but not more than 19,06 mm,  whether or not equipped with a fan impeller or with a pulley with integrated fan impeller for use in the production of self-propelled lawn mowers with a seat of subheading 8433 11 51 , and tractors of subheading 8701 91 90 , whose main function is that of a lawn mower (2) 0 %  31.12.2022 *ex 8501 10 99 60 DC motor:  with a rotor speed of 3 500 rpm or more but not more than 5 000 rpm loaded and not more than 6 500 rpm when not loaded  with a power supply voltage of 100 V or more but not more than 240 V for use in the manufacture of electric fryers (2) 0 %  31.12.2022 *ex 8501 20 00 30 Universal AC/DC motor with  a rated output of 1,2 kW,  a supply voltage of 230 V, and  engine brake,  assembled to a reduction gear with output shaft, which is contained in a plastic housing for use as electric drive of lawnmower blades (2) 0 %  31.12.2022 *ex 8501 31 00 25 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 100 mm,  a supply voltage of 12 V,  an output at 20 °C of 300 W or more, but not more than 750 W,  a torque 20 °C of 2,00 Nm or more, but not more than 7,00 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 3 100 rpm,  with or without the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 %  31.12.2022 *ex 8501 31 00 75 Brushless DC motor assembly comprised of a motor and transmission, with:  electronic control operating by Hall Effect position sensors,  voltage input 9V or more but not more than 16 V,  external diameter of the motor 70 mm or more but not more than 80 mm,  output motor power 350 W or more but not more than 550 W,  maximum output torque 50 Nm or more but not more than 52 Nm,  maximum output rotation speed 280 rpm or more but not more than 300 rpm,  coaxial male spline outputs of outer diameter 20 mm ( ± 1 mm), 17 teeth and minimum length of teeth 25 mm ( ± 1 mm), and  with distance between root of splines 119 mm ( ± 1 mm) for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 *ex 8501 31 00 *ex 8501 32 00 78 75 Automotive-ready, brushless and permanently excited direct current motor with:  a specified speed of not more than 4 100 rpm,  a minimum output of 400 W, but not more than 1,3 kW (at 12 V),  a flange diameter of 90 mm or more, but not more than 150 mm,  a maximum length of 200 mm, measured from the beginning of the shaft to the outer ending,  a housing length of not more than 160 mm, measured from the flange to the outer ending,  a maximum of two-piece (basic housing including electric components and flange with minimum 2 and maximum 6 bore holes) aluminium diecast housing whether or not with a sealing compound (groove with an O-ring and grease),  a stator with single T-tooth design and single coil windings in 12/8 topology, and  surface magnets 0 %  31.12.2020 *ex 8501 62 00 30 Fuel cell system  consisting of at least phosphoric acid fuel cells,  in a housing with integrated water management and gas treatment,  for permanent, stationary energy supply 0 %  31.12.2022 *ex 8503 00 99 40 Fuel cell membrane, in rolls or sheets, with a width of not more than 150 cm, of a kind used for manufacture of fuel cells in heading 8501 0 % p/st 31.12.2022 *ex 8504 31 80 40 Electrical transformers:  with a capacity of 1 kVA or less  without plugs or cables, for internal use in the manufacture of set top boxes and TVs (2) 0 %  31.12.2022 *ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components:  with two output connectors  with two input connectors which are available and useable in parallel  able to switch between bright and dimmed operation mode  with an input voltage of 40 V (+ 25 % -15 %) or 42 V (+ 25 % -15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 % -15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 % -35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode  with an input current reaching 80 % of its nominal value within 20 ms  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions  with an maximum inrush current overshoot of not more than 250 % of the input current  with a period of the inrush current overshoot of not more than 100 ms  with an input current undershoot of not less than 50 % of the input current  with a period of the inrush current undershoot of not more than 20 ms  with a presettable output current  with an output current reaching 90 % of its nominal pre-set value within 50 ms  with an output current reaching zero within 30 ms after removal of the input voltage  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % p/st 31.12.2022 *ex 8504 40 82 50 Electric rectifier:  with an input AC voltage of 100-240 V at frequency of 50-60 Hz,  with two output DC voltages of 9 V or more but not more than 12 V and 396 V or more but not more than 420 V,  output cables without connectors, and  in a plastic enclosure with dimensions 110 mm ( ± 0,5 mm) Ã  60 mm ( ± 0,5 mm) Ã  38 mm ( ± 1 mm) for use in the manufacture of products using IPL (Intensive Pulse Light) (2) 0 % p/st 31.12.2022 *ex 8504 50 95 50 Solenoid coil with  a power consumption of not more than 6 W,  an insulation resistance of more than 100 M ohms, and  an insert hole of 11,4 mm or more, but not more than 11,8 mm 0 % p/st 31.12.2022 *ex 8505 11 00 50 Bars specifically shaped, intended to become permanent magnets after magnetisation, containing neodymium, iron and boron, with dimensions:  a length of 15 mm or more but not more than 52 mm,  a width of 5 mm or more but not more than 42 mm, of a kind to be used in the manufacture of electric servomotors for industrial automation 0 % p/st 31.12.2022 *ex 8505 11 00 60 Rings, tubes, bushings or collars made from an alloy of neodymium, iron and boron, with  a diameter of not more than 45 mm,  a height of not more than 45 mm, of a kind used in the manufacture of permanent magnets after magnetisation 0 %  31.12.2022 *ex 8505 19 90 50 Article of agglomerated ferrite in the shape of a rectangular prism to become permanent magnet after magnetisation  whether or not with bevelled edges  of a length of 27 mm or more but not more than 32 mm ( ± 0,15 mm),  of a width of 8,5 mm or more but not more than 9,5 mm (+ 0,05 mm/  0,09 mm),  of a thickness of 5,5 mm or more but not more than 5,8 mm (+ 0/  0,2 mm), and  of a weight of 6,1 g or more but not more than 8,3 g 0 %  31.12.2022 *ex 8507 60 00 25 Rectangular modules for incorporation in lithium-ion rechargeable batteries, with:  a width of 352,5 mm ( ± 1 mm) or 367,1 mm ( ±1mm)  a depth of 300 mm ( ± 2 mm) or 272,6 mm ( ± 1 mm)  a height of 268,9 mm ( ± 1,4 mm) or 229,5 mm ( ± 1mm)  a weight of 45,9 kg or 46,3 kg  a rating of 75 Ah and  a nominal voltage of 60 V 0 %  31.12.2022 *ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 Wh or more, but not more than 2 158 Wh 0 %  31.12.2022 *ex 8507 60 00 53 Batteries of lithium-ion electric accumulators or rechargeable module:  a length of 1 203 mm or more, but not more than 1 297 mm,  a width of 282 mm or more, but not more than 772 mm,  a height of 792 mm or more, but not more than 839 mm,  a weight of 253 kg or more, but not more than 293 kg,  power of 22 kWh or 26 kWh, and  constituted of 24 or 48 modules 0 %  31.12.2022 *ex 8511 30 00 55 Ignition coil:  with a length of 50 mm or more, but not more than 200 mm,  with an operating temperature of  40 °C or more, but not more than 140 °C, and  with a voltage of 9 V or more, but not more than 16 V,  with or without connection cable, for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2021 *ex 8516 90 00 70 Inner pot:  containing side and central openings,  of annealed aluminium,  with a ceramic coating, heat resistant to more than 200 °C for use in the manufacture of an electric fryer (2) 0 % p/st 31.12.2022 *ex 8518 29 95 30 Loudspeakers of:  an impedance of 3 Ohm or more, but not more than 16 Ohm,  a nominal power of 2 W or more, but not more than 20 W,  with or without plastic bracket, and  with or without electric cable fitted with connectors, of a kind used for TV sets and video monitors manufacture as well as home entertainment systems 0 %  31.12.2022 *ex 8526 91 20 30 Control unit of the emergency call system containing GSM and GPS module, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2019 *ex 8529 90 65 75 Modules comprising at least semiconductor chips for:  the generation of driving signals for pixel addressing, or  driving addressing pixels 0 % p/st 31.12.2022 *ex 8529 90 92 70 Rectangular fastening and covering frame:  of an aluminium alloy containing silicon and magnesium,  with a length of 500 mm or more but not more than 2 200 mm,  with a width of 300 mm or more but not more than 1 500 mm, of a kind used for the production of TV sets 0 % p/st 31.12.2022 *ex 8536 69 90 51 SCART type connectors, built into a plastic or metal housing, with 21 pins in 2 rows, for use in the manufacture of products falling within headings 8521 and 8528 (2) 0 % p/st 31.12.2022 *ex 8536 69 90 88 Secure Digital (SD), CompactFlash, Smart Card and Common interface modules (cards) female connectors and interfaces, of a kind used for soldering on printed circuit boards, for connecting electrical apparatus and circuits and switching or protecting electrical circuits with a voltage of not more than 1 000 V 0 % p/st 31.12.2022 *ex 8536 90 95 40 Rivet contacts  of copper  plated with silver nickel alloy AgNi10 or with silver containing by weight 11,2 % ( ± 1,0 %) of tin oxide and of indium oxide taken together  with a thickness of the plating of 0,3 mm (  0/+ 0,015 mm)  whether or not gilded 0 % p/st 31.12.2020 *ex 8537 10 91 70 Programmable memory controller for a voltage not exceeding 1 000 V, of a kind used for the operation of a combustion motor and/or various actuators working with a combustion motor, comprising at least  a printed circuit with active and passive components,  an aluminium housing, and  multiple connectors 0 %  31.12.2022 *ex 8544 20 00 30 Antenna connecting cable for the transmission of radio (AM/FM) signal and whether or not GPS signal, containing:  a coaxial cable,  two or more connectors, and  3 or more plastic clips for attachment to the dashboard of a kind used in the manufacture of goods of Chapter 87 0 %  31.12.2021 *ex 8544 30 00 35 Wire harness:  with an operation voltage of 12 V,  wrapped in tape or covered in plastic convoluted tubing,  with 16 or more strands, with all terminals to be tin plated or equipped with connectors, for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 *ex 8544 30 00 *ex 8544 42 90 85 65 extension two-core cable with two connectors, containing at least:  a rubber grommet,  a metal attachment bracket of a kind used to connect vehicle speed sensors in the manufacture of vehicles of Chapter 87 0 % p/st 31.12.2020 *ex 8548 10 29 10 Spent lithium-ion or nickel metal hydride electric accumulators 0 %  31.12.2018 *ex 8708 40 20 30 Automatic gearbox with a hydraulic torque converter with:  at least eight gears,  an engine torque of 300 Nm or more, and  transverse or longitudinal installation for use in the manufacture of motor vehicles of heading 8703 (2) 0 %  31.12.2022 *ex 8708 40 20 *ex 8708 40 50 40 30 Gear box assembly with one or two inputs and at least three outputs in cast aluminium housing with overall dimensions (excluding the shafts) of not more than 455 mm (width) Ã  462 mm (height), 680 mm length, equipped with at least:  one exterior-splined output shaft,  a rotary switch to indicate gear position,  the potential for a differential for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 *ex 8708 50 20 *ex 8708 50 99 *ex 8708 99 10 *ex 8708 99 97 40 30 70 80 Single input, dual output gearcase (transmission) in cast aluminium housing, with overall dimensions not exceeding 148 mm ( ± 1 mm) Ã  213 mm ( ± 1 mm) Ã  273 mm ( ± 1 mm) comprising at least:  two electro-magnetic one direction clutches in one cage, working in both directions,  an input shaft with outer diameter of 24 mm ( ± 1 mm), ended with spline of 22,  a coaxial output bushing with inner diameter of 22 mm or more but not more than 30 mm, ended with spline of 22 teeth or more but not more than 28 teeth for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 *ex 8708 93 10 *ex 8708 93 90 30 30 Mechanically operated centrifugal clutch for use with an elastomeric belt in a dry environment in a continuously variable transmission (CVT), equipped with:  elements that activate the clutch at given rotation and generate (in this way) centrifugal force,  shaft ended with 5 or more but not more than 6 degree taper,  3 weights, and  1 compression spring for use in the manufacture of all-terrain or utility task vehicles (2) 0 %  31.12.2021 *ex 8708 99 97 85 Electroplated interior or exterior parts consisting of:  a copolymer of acrylonitrile-butadiene-styrene (ABS), whether or not mixed with polycarbonate,  layers of copper, nickel and chromium for use in the manufacturing of parts for motor vehicles of heading 8701 to 8705 (2) 0 % p/st 31.12.2022 *ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material, whether or not with an adhesive layer, covered on one side or on both sides with a release film 0 %  31.12.2022 *ex 9001 50 41 *ex 9001 50 49 40 40 Organic uncut corrective eyeglass lens, finished on both sides, to undergo a coating, colouring, edging, mounting or any other substantial process for use in the manufacture of corrective glasses (2) 0 %  31.12.2022 *ex 9001 90 00 25 Unmounted optical elements made from moulded infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 %  31.12.2018 *ex 9002 11 00 20 Lenses  measuring not more than 80 mm Ã  55 mm Ã  50 mm,  with a resolution of 160 lines/mm or better, and  with a zoom ratio of 18 times, of a kind used for the production of visualizers or live image cameras 0 %  31.12.2022 *ex 9002 11 00 40 Lenses  measuring not more than 125 mm Ã  65 mm Ã  65 mm,  with a resolution of 125 lines/mm or better, and  with a zoom ratio of 16 times of a kind used for the production of visualizers or live image cameras 0 %  31.12.2018 *ex 9002 11 00 85 Lens assembly with:  a horizontal field of view range of 50 deg or more, but not more than 200 deg,  a focal length of 1,16 mm or more, but not more than 5,45 mm,  a relative aperture of F/2,0 or more but not more than F/2,6, and  a diameter of 5 mm or more but not more than 18,5 mm, for use in the manufacture of CMOS automotive cameras (2) 0 %  31.12.2019 *ex 9002 90 00 40 Mounted lenses made from infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % p/st 31.12.2022 *ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % p/st 31.12.2022 (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (3) Only the ad valorem duty is suspended. The specific duty shall continue to apply. (4) A surveillance of imports of goods covered by this tariff suspension shall be established in accordance with the procedure laid down in Articles 55 and 56 of Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). * A newly introduced measure or a measure with amended conditions.